PER CURIAM:
Simhah Tamar appeals the district court’s order granting Defendants’ motion for summary judgment and dismissing her employment discrimination suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tamar v. Geico Cas. Co., No. 1:10-cv-01067CMH-IDD, 2011 WL 4961961 (E.D.Va. Oct. 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.